Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-3,5,6,8,9,13-19,21,23-27 and 29 are pending in the application.  Claims 1-3,5,8,13,15-19,21, and 23-29 have been amended and claims 4,7,10-12,20,22,30 and  have been examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Withdrawn Rejections
	Applicant's amendments and arguments filed May 20, 2021 are acknowledged and have been fully considered.  
The rejection of claims 1-6,8,9, and 23-27 under 35 USC 103 as being obvious over Wooley et al. (US Patent 6,383,500 B1) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147) and Fortune et al (US PG Publication 2006/0105026 A1)has been withdrawn in view of Applicant’s amendment wherein the claims now recite that the shell, coating, or corona comprises a hyperbranched non-crosslinked polymer. 


New Rejection(s) Necessitated by the Amendment filed on May 20, 2021


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3,5,6,9,21,23-27 and 29 are rejected under 35 USC 103 as being obvious over Jon et al. (US Patent 9,492,400 B2, newly cited) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147, previously cited) and Fortune et al (US PG Publication 2006/0105026 A1, previously cited). 

Applicant’s Invention

	Applicant claims a  (ii) a shell, coating or corona comprising a hyperbranched non-crosslinked polymer functionalized with an effective amount of one or more reactive functional groups to adhere the particles to the skin, wherein the hyperbranched non-crosslinked polymer is covalently bound to the hydrophobic core or polymers forming the core, wherein the one or more reactive functional groups are selected from the group consisting of aldehydes, amines, and 0-substituted oximes, and (iii) one or more agents for application to the skin, wherein the one or more agents are selected from the group consisting of therapeutic agents, prophylactic agents, and wherein the particles adhere to the skin tissue and/or release an effective amount of the one or more agents into the skin tissue for at least one day.


Determination of the scope and the content of the prior art
(MPEP 2141.01)
Jon et al. teach a composition for delivering an active agent to a patient.  The composition includes a polymer core encapsulating the active agent and a mucoadhesive coating disposed about the core (limitation of instant claims 1, 8 and 9).  The polymer may include covalently linked poly (ethylene glycol) chains, and the mucoadhesive coating may be selected to facilitate transfer of the particle through the intestinal mucosa (see abstract, limitation of instant claim 1).  The core may include PEGylated poly (lactic acid) (limitation of instant claims 2 and 3) and the active agent may be a biomolecule, bioactive agent, small molecule, drug, protein, vaccine, or 
Polynucleotide (see column 2, lines 60-67).  The coating may include one or more of chitosan, poly(lysine), poly(ethylene imine), lecithin, lectin, polycarboxylic acids, poly(acrylic acids), polysaccharides, hydrogels, monosaccharides, oligosaccharides, 
oligopeptides, polypeptides, and co-polymers of these (see column 3, lines 8-12, non-crosslinked polymer of the instant claims, limitation of instant claims 1 and 5). In another aspect, Jon et al. teach that the invention is a method for administering an 
active agent to a patient (see column 3, lines 21-28, limitation of instant claim 23).  The particles may be nanoparticles, having a size between about 10 and about 1000 nm (see column 6, lines 62-65, limitation of instant claim 21).  Jon et al. teach that the polymers used to encapsulate the active (i.e., the shell, coating, or corona of the instant modified to have particular functional groups.  For example, polymers may be functionalized with hydroxyl, amine, carboxy, maleimide, thiol, N-hydroxy-succinimide (NHS) esters, or azide groups and that these groups may be used to render the polymer hydrophilic or to achieve particular interactions with coating materials (see column 8, lines 28-35, limitation of instant claim 1).  The active agents to be incorporated in the controlled release polymer system of the present invention may be therapeutic, diagnostic, prophylactic or prognostic agents (see column 9, line 65 bridging to column 10, lines1-8, limitation of instant claim 1).  Jon et al. teach that  non-edible compositions may be administered by injection (e.g., intravenous, subcutaneous or intramuscular, intraperitoneal injection), rectally, vaginally, topically (as  by powders, creams, ointments, or drops), or by inhalation (as by sprays) (see column 15, line 62 bridging to column 16, lines 1-6, limitation of instant claim 24).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Jon et al. al. teach is that Jon et al. do not expressly teach that that the shell, coating or corona is a hyperbranched non-crosslinked polymer selected from the group consisting of hyperbranched polyglycerol, hyperbranched peptides, hyperbranched oligonucleotides, hyperbranched polysaccharides and hyperbranched polyunsaturated or saturated fatty acids (limitation of instant claim 5).  However,      Gao et al.  disclose the synthesis of amphiphilic copolymers conjugated with polylactic acid (PLA) chains (hydrophobic core of the instant claims) grafted onto hyperbranched polyglycerol (HPG, shell coating or 
	       A second difference between the invention of the instant application and that of Jon et al. is that Jon et al. do not teach that the one or more reactive functional groups are selected from the group consisting of aldehydes, (limitation of instant claim 6) and that the formulation is in the form of a skin repair, anti-aging formulation, or hair product formulation (limitation of instant claim 27).  However, Fortune et al. disclose a tissue-adhesive formulation comprising a naturally occurring or synthetic polymerisable and/or cross-linkable material in particulate form, the polymerisable and/or cross-linkable material being in admixture with particulate material comprising tissue-reactive functional groups (claim 1 of Fortune et al.) wherein the tissue-reactive functional groups are selected from the group consisting of imido ester, p-nitrophenyl carbonate, 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

The teachings of Jon et al. and Gao et al. are directed to nanoparticles and their uses.  Gao et al. disclose that the nanoparticles fabricated from the amphiphilic HPG-PLA copolymer has nontoxic biocompatible and biodegradable characteristics as well as high encapsulation capacity (see page 146, Conclusion section of Gao et al.). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a topical formulation for the delivery of a sunscreen agent using nanoparticles that are non-toxic, biodegradable, and have high encapsulation capacity. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a topical formulation.


The teachings of Jon et al. and Fortune et al. are directed to nanoparticle compositions used for skin application.  Fortune et al. teach that by "tissue-reactive functional groups" is meant functional groups capable of reacting with other functional In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three compositions used for skin application set forth prima facie obvious subject matter. 

	With regards to the limitations of instant claims 25 and 26, a composition that consists of the same components (i.e. particles comprising a hydrophobic core and a shell, coating or corona comprising a hyperbranched polymer functionalized with an effective amount of reactive functional groups) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Fortune et al. disclose a tissue-adhesive formulation comprising a naturally occurring or synthetic polymerisable and/or cross-linkable material in particulate form, the polymerisable and/or cross-

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed May 20, 2021 with respect to the rejection of claims 1-6,8,9, and 23-27 under 35 USC 103 as being obvious over Wooley et al. (US Patent 6,383,500 B1) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147) and Fortune et al (US PG Publication 2006/0105026 A1)have been considered but are moot in view of a new grounds of rejection set forth above.





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617